FILED
                            NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE CRUZ MALDONADO; et al.,                     No. 08-74095

             Petitioners,                        Agency Nos. A099-456-718
                                                            A099-456-719
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Cruz Maldonado and Maribel Mendoza-Perez, natives and citizens of

Mexico, petition pro se for review of the decision of the Board of Immigration

Appeals summarily affirming the immigration judge’s denial of their application

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for cancellation of removal relief based on their failure to establish the requisite

hardship to their United States citizen children.

      Petitioners contend that the agency erred in denying their cancellation

application because their United States citizen children will experience hardship if

they were to move to Mexico with their parents. We lack jurisdiction to review

the IJ’s discretionary hardship determination. See Mendez-Castro v. Mukasey, 552
F.3d 975, 980 (9th Cir. 2009); see also Romero-Torres v. Ashcroft, 327 F.3d 887,

891 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     08-74095